Case 1:18-cr-00457-AJT Document 304 Filed 07/11/19 Page 1 of 2 PagelD# 3321
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

i 2 yer rr TS Aad

  
  

United States of America

  

 

 

Plaintit ; 5S. TAICT COU!
| cuRcUS osrgcLcar
vs. Case No.: 1:18-CR-457
Bijan Rafiekian
Defendant
AFFIDAVIT OF SERVICE

I, George Hlidge, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Subpoena to Testify at a Hearing or Trial in a Criminal Case with Witness
fee check in the amount of $62.50 in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this matter.

That on 06/29/2019 at 2:05 PM, I served Andrew Durkovic with the Subpoena to Testify at a Hearing or Trial in a Criminal Case
with Witness fee check in the amount of $62.50 at 8501 Chase Glen Circle, Fairfax Station, Virginia 22039, by serving Andrew
Durkovic, personally.

Andrew Durkovic is described herein as:

Gender: Male Race/Skin: White Age:63 Weight: 170 Height: 5'10" Hair: White Glasses: Yes

I declare under penalty of perjury that this information is true and correct.

 

7p |19 Yi—
Executed On Gorge Ilidgé 7

Client Ref Number:881450.0001
Job #: 1564125

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:18-cr-00457-AJT Document 304 Filed 07/11/19 Page 2 of 2 PagelD# 3322

AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

United States of America
Vv

BIJAN RAFIEKIAN Case No. 1:18-CR-457

 

Defendant

See ee See Nee eee”

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: Andrew Durkovic
Amsterdam & Partnetis.

1054 31st St NW Suite 110 —OR- 8501 Chase Glen Circle
Washington, D.C. 20007 Fairfax Station, VA 22039

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

 

 

 

 

Place of Appearance: United States District Court Courtroom No.: 799
401 Courthouse Square Sas
Alexandria, VA 22314 Date and Time: 97/45/2019 10:00 am

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):

All contracts between Republic of Turkey and Amsterdam & Partners.

(SEAL)

Date: 04/30/2019

CLERK Ay Che i

Signature of Clerk or Deputy Clerk

 

The name, address, e-mail, and telephone number of the attorney representing (name of party) Bijan Rafiekian
, who requests this subpoena, are:

 

Robert P. Trout

Trout Cacheris & Solomon PLLC
1627 Eye Street, NW

Suite 1130

Washington, D.C. 20006

(202) 464-3311
rtrout@troutcacheris.com

 
